DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 27-29, 33-35, 37-39, 41-43, 45, and 46 in the reply filed on 19 July 2022 is acknowledged.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
a. Therefore, the subject matter of EACH of claims 31-34 (i.e., particular intended position for each of the anterior lens and posterior lens) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
b. Therefore, the “a third intraocular lens” (claims 37 and 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
c. Therefore, the “a third intraocular lens with a surface incorporating a diffractive property” (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. Regarding claim 37, the recitation “with either with one or both” (line 2) is vague and confusing, rendering the claim indefinite as to the scope of the invention. This was indicated in the previous Office Action.
b. Claim 38 (which was recently amended) recites the limitations “the third intraocular lens with a surface incorporating a diffractive property” in line 2. Claim 37 does not recite the third intraocular lens as “with a surface incorporating a diffractive property”. There is insufficient antecedent basis for these limitations in the claim.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 27-46 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,959,836 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 27-46 of the application and claims 1-9 of U.S. Patent No. 10,959,836 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-9 of U.S. Patent No. 10,959,836 B2is in effect a “species” of the “generic” invention of claims 27-46. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 27-46 of the application are anticipated by claims 1-9 of U.S. Patent No. 10,959,836 B2, it is not patentably distinct from claims 1-9 of U.S. Patent No. 10,959,836 B2.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 27-43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. (US PG Pub No. 2010/0211167 A1; cited in Applicant’s IDS) in view of Altmann (US PG Pub No. 2006/0030938 A1; cited in Applicant’s IDS) and Piers et al. (US PG Pub No. US 2004/0156014 A1; cited in Applicant’s IDS).
Regarding independent claim 27, and referring to Figures 2, 3, 5, and 21, Glazier et al. ‘167 disclose an intraocular lens system comprising at least one intraocular lens (Figure 3 – optic 114 and/ optic 116; Figure 5 - optic 214 and/or optic 216; Figure 21 - anterior optic and/or posterior optic) having an anterior surface (anterior surface of 114 and/or anterior surface of 116) and a posterior surface (posterior surface of 114 and/or posterior surface of 116).
Regarding functional recitation “to enable a continuum of retinal images to be focused at a retina of an eye in an area between two retinal eccentricities encompassing one or more preferred retinal locus”, Glazier et al. ‘167 teach:
(i) wherein at least the anterior surface or the posterior surface of said “at least one intraocular lens” is an aspherical surface (“The anterior and posterior lenses may be spherical or aspheric”; “are preferably spherical, although each may be aspheric and may be produced or modified into an aspheric shape”; [0052]; [0088]; [0090]; [0105]; [0106]); 
(ii) said “at least one intraocular lens” having radii values ([0053]; [0061]; [0065]; [0073]; TABLE 1) 
(Iii) wherein said “at least one intraocular lens” as providing a continuum of retinal images to be focused at the retina in an area between two retinal eccentricities (e.g., healthy areas of retina peripheral to damaged or scotomatous retinal areas) encompassing one or more preferred retina locus (Figure 21; “whereas the second retinal region 796 receiving light rays 794 as a result of the prismatic effect may lie in a more functional region outside of the damaged macular region responsible for the scotomatous area”; “a greater percentage of the object is viewed peripheral to (i.e., outside of) the scotoma”; [0028]; [0105]; [0106]). 
A “continuum of retinal images to be focused at the retina in an area between two retinal eccentricities encompassing one or more PRLs” includes the fovea. One retinal eccentricity could be at, e.g., 0.5 degrees (along X axis), the other retinal eccentricity could be at -0.5 degrees (along said X axis). In other words, the claim language is broad enough to include the fovea as part of said “continuum” (e.g., eccentricity at 0.5 degrees from fovea – fovea – eccentricity at -0.5 degrees from fovea; eccentricity at 1.0 degrees from fovea – fovea – eccentricity at -1.0 degrees from fovea). Therefore, the asphericity of any of the surfaces of intraocular lens system of Glazier et al. ‘167 is capable of providing a “continuum of retinal images to be focused at the retina in an area between two retinal eccentricities”.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). With regards to statements of intended use and other functional statements (e.g., "to provide for”; etc.), they do not impose any structural limitations on the claims distinguishable over the intraocular lens system of Glazier et al. ‘167, which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Glazier et al. ‘167 discloses the invention as claimed, except for particularly disclosing each of the aspherical surfaces (of “said at least one intraocular lens”) is a rotationally symmetric conic surface, and “said at least one intraocular lens” having conic values. However, this is already known in the art. For example, each of Altmann ‘938 and Piers et al. ‘014 teaches an intraocular lens system with “at least one intraocular lens” having aspherical surfaces (Altmann ‘938 - Abstract; [0003]; [0015]; [0018]; [0020]; [0021]; [0052]-[0054]; [0079];[0082]; [0086]; [0088]; Piers et al. ‘014 – Abstract; [0008]; [0027]; [0042]; [0059]; [0063]-[0068]; [0077]; [0101]; [0104]; [0109]; [0112]; [0115]-[0117]) that are rotationally symmetric (Altmann ‘938 – [0020]; [0052]; [0100]; claim 5; claim 11; claim 24; Piers et al. ‘014 – [0008]; [0020]; [0060]) polynomial conic surfaces (Altmann ‘938 – Abstract; [0017]; [0053]-[0055]; [0059]; [0060]; [0086]; [0088]; [0093]; [0111]; TABLE 1; Piers et al. ‘014 – [0031]; [0032]; [0035]; [0036]; [0048]; [0053]; [0057]; [0101]-[0106]; [0112]-[0114]), and “said at least one intraocular lens” having radii and conic values (Altmann ‘938 – Abstract; [0017]; [0053]-[0055]; [0059]; [0060]; [0086]; [0088]; [0093]; [0111]; TABLE 1; Piers et al. ‘014 – [0031]; [0032]; [0035]; [0036]; [0048]; [0053]; [0057]; [0101]-[0106]; [0112]-[0114]), in order to selectively control and/or reduce spherical aberration and to achieve improved visual performance and image quality (Altmann ‘938 – Abstract; [0010]; [0016]; Piers et al. ‘014 – Abstract; [0029]; [0037]; [0038]). Notice, the particular “radii and conic values” are not disclosed in the claim language of claim 1. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intraocular lens system with “at least one intraocular lens” having surfaces that are rotationally symmetric polynomial conic surfaces, and “said at least one intraocular lens” having radii and conic values, as taught by each of Altmann ‘938 and Piers et al. ‘014, with the intraocular lens system of Glazier et al. ‘167, in order to selectively control and/or reduce spherical aberration and to achieve improved visual performance and image quality.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
Regarding claim 28, Glazier et al. ‘167 teach wherein both surfaces of the lens are aspherical (Abstract; [0052]; [0088]; [0090]; [0105]; [0106]).
Regarding claim 29, Glazier et al. ‘167 teach:
an anterior light-converging intraocular lens (Figure 3 – IOL 114; Figure 5 – IOL 214; Figure 21 – anterior IOL) for positioning within the eye, the anterior lens having an anterior surface and a posterior surface; and 
a posterior light-diverging intraocular lens (Figure 3 – IOL 116; Figure 5 – IOL 216; Figure 21 – posterior IOL) for positioning within the eye posterior to the anterior lens, the posterior lens having an anterior surface and a posterior surface.
Regarding claim 30, the figures of Glazier et al. ‘167 clearly show wherein the posterior lens is separate to the anterior lens (first interpretation - separate by a distance; second interpretation - separate since the posterior surface of the anterior lens is not directly in contact with the anterior surface of the posterior lens).
Regarding claims 31-33, as best understood, looking to Applicants’ specification, there is no criticality regarding particular intended position for each of the single intraocular lens and posterior lens. Notice, any of said intended positions for each of the single intraocular lens and posterior lens is already well-known in the art. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified Glazier et al. ‘167 “intraocular lens system” where the single intraocular lens is suitable to be positioned in ciliary sulcus of the eye and the posterior lens is suitable to be located in the capsular bag of the eye, because Applicant has not disclosed said intended positions for each of the single intraocular lens and posterior lens is used for a particular purpose, or solves a stated problem. 
One of ordinary skill in the art, furthermore, would have expected Applicants’ invention to perform equally well where the single intraocular lens is suitable to be positioned in the anterior chamber of the eye and the posterior lens is suitable to be located in the ciliary sulcus of the eye; where the single intraocular lens is suitable to be positioned in the ciliary sulcus of the eye and the posterior lens is suitable to be positioned in the capsular bag of the eye; or where both the single intraocular lens and the posterior lens are suitable to be positioned in the ciliary sulcus of the eye, because any of said variations would have equally permitted the intraocular lens system to be used for the same intended purpose as Applicant's invention.
Regarding claim 34, the figures of Glazier et al. ‘167 clearly show where both the anterior light-converging intraocular lens and the posterior light-diverging intraocular lens are configured to be positioned in the capsular bag of the eye.
Regarding claim 35, Glazier et al. ‘167 teach wherein the retinal images are magnified (Abstract; Figures 13-16; [0007], [0035], [0070] - by using multiple lenses, it is possible to magnify the images presented on the retina; further, the optics of are sized and configured so that magnified images may be focused on the retina at a wide angle from the foveal centre).
Regarding claim 36, the figures of Glazier et al. ‘167 clearly show a plurality of haptics for at least one of the anterior light-converging intraocular lens and the posterior light-diverging intraocular lens, enabling a tilt of the at least one of the anterior light-converging intraocular lens and the posterior light-diverging intraocular lens in more than one direction relative to an optical axis of the eye (the tilt it enabled based on the flexible material and capsular bag forces on the IOL, and also during insertion and/or manipulation).
Regarding claim 37 and claim 38, see Figures 17-20 of Glazier et al. ‘167, clearly showing the subject matter of adding a third intraocular lens locatable between the first and second lenses. Any of the Fresnel shown therein comprises a diffractive property. Further, the optical fluid in between the anterior and posterior lenses is also considered a third intraocular lens.
Regarding claim 39, Glazier et al. ‘167 teaches one or more of the surfaces as rendered more aspherical than the others, which is suggested in the figures as variations in surface topography or shape, and therefore capable of increasing depth of focus (Abstract; [0052]; [0088]; [0090]; [0105]; [0106]). Further, this is already known from the art. For example, Altmann ‘938, teaches an intraocular lens system with at least one intraocular lens having aspherical surfaces (Abstract; [0003]; [0015]; [0018]; [0020]; [0021]; [0052]-[0054]; [0079];[0082]; [0086]; [0088]) capable of increasing depth of focus in order to compensate for loss of accommodation in a presbyopic eye ([0057]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intraocular lens system having surfaces that are capable of increasing depth of focus, as taught by each of Altmann ‘938, with the intraocular lens system of Glazier et al. ‘167, in order to compensate for loss of accommodation in a presbyopic eye.
Regarding claim 41 and claim 42, Glazier et al. ‘167 in view of each Altmann ‘938 and Piers et al. ‘014 teach the a surface sag (z coordinate) as claimed, and wherein the aberration being a Zernike polynomial for any one of: tilt, defocus, astigmatism, or coma (Altmann ‘938 - Abstract; [0017]; [0021]; [0053]-[0055]; [0059]; [0060]; [0078]; [0081]; [0086]; [0088]; [0093]; [0104]; [0105]; [0111]; [0112]; [0114]; TABLE 1; Piers et al. ‘014 – Abstract; [0021]; [0029]-[0039]; [0043]; [0045]; [0048]; [0053]; [0054]; [0057]; [0101]-[0106]; [0112]-[0114]).
Regarding claim 43, the figures of Glazier et al. ‘167 show each of the anterior light-converging intraocular lens and the posterior light-diverging intraocular lens as comprising haptic(s), and said haptics capable of aligning each of the IOLs with the optical axis of the eye.
Regarding claim 45, Glazier et al. ‘167 teach wherein at least part of a intraocular lens is made from a biocompatible material ([0108] and [0116]).
Regarding claim 46, Glazier et al. ‘167 teach wherein the biocompatible material is silicone or polymethylmethacrylate ([0108] and [0116]).

11.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. (US PG Pub No. 2010/0211167 A1; cited in Applicant’s IDS) in view of Altmann (US PG Pub No. 2006/0030938 A1; cited in Applicant’s IDS) and Piers et al. (US PG Pub No. US 2004/0156014 A1; cited in Applicant’s IDS), as applied to claim 27 above, and further in view of Zhao (US PG Pub No. 2012/0071972 A1; cited in Applicant’s IDS) and Bakaraju et al. (US PG Pub No. 2013/0278888 A1; cited in Applicant’s IDS).
Glazier et al. ‘167 in view of Altmann ‘938 and Piers et al. ‘014 discloses the invention as claimed, except for particularly disclosing said at least one intraocular lens is modified such that a magnified image may be focused on the retina at a wide angle of more than 5 degrees from the foveal centre. However, this is already known in the art. For example, each of Zhao ‘972 and Bakaraju et al. ‘888 teaches an intraocular lens with an optic modified such that a magnified image may be focused on the retina at a wide angle of more than 5 degrees from the foveal centre in order to shift a retinal image from the fovea to a functional or healthy portion of the retina (Zhao ‘972 - Figure 2C, 3A, and 3B; Abstract; claim 8; claim 17; Bakaraju et al. ‘888 – Abstract; [0063]; [0090]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intraocular lens modified such that a magnified image may be focused on the retina at a wide angle of more than 5 degrees from the foveal centre, as taught by each of Zhao ‘972 and Bakaraju et al. ‘888, with the intraocular lens system of each of Altmann ‘938 and Glazier et al. ‘167, in order to shift a retinal image from the fovea to a functional or healthy portion of the retina.
Notice, the particular “wide angle” is selected in accordance with the anatomical parameters of the patient's eye, wherein a patient is subjected to a series of diagnostic tests to determine the position of healthy, functional areas of the retina. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have manufactured the intraocular lens system of each of Altmann ‘938; Glazier et al. ‘720, and Glazier et al. ‘167 wherein optics of the lenses are modified such that a magnified image may be focused on the retina at a wide angle of more than 5 degrees from the foveal centre, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
12.	Applicant's arguments filed 19 July 2022 have been fully considered but they are not persuasive.
DRAWINGS
I. The MPEP is clear regarding drawings must show every feature of the invention specified in the claims.

II. Regarding rejection under 35 U.S.C. 103 as being unpatentable over Glazier et al. (US PG Pub No. 2010/0211167 Al) in view of Altmann (US PG Pub No. 2006/0030938 A1) and Piers et al. (US PG Pub No. US 2004/0156014 A1), the Applicant argues - “The combination of Glazier '720 and Glazier '167, taken in view of Altmann !938 and Piers, does not teach an intraocular lens system comprising: at least one intraocular lens having an anterior surface and a posterior surface, each of said surfaces is a rotationally symmetrical conic surface, wherein at least the anterior surface or the posterior surface of said at least one intraocular lens is an aspherical surface selected to induce spherical aberration and thereby provide for a continuum of retinal images to he focused at the retina in an area between two retinal eccentricities”. The Examiner respectfully disagrees.
Glazier et al. ‘167 teach:
(i) wherein at least the anterior surface or the posterior surface of “said at least one intraocular lens” is an aspherical surface (“The anterior and posterior lenses may be spherical or aspheric”; “are preferably spherical, although each may be aspheric and may be produced or modified into an aspheric shape”; [0052]; [0088]; [0090]; [0105]; [0106]); 
(ii) “said at least one intraocular lens” having radii values ([0053]; [0061]; [0065]; [0073]; TABLE 1) 
(Iii) wherein said “at least one intraocular lens” as providing a continuum of retinal images to be focused at the retina in an area between two retinal eccentricities (e.g., healthy areas of retina peripheral to damaged or scotomatous retinal areas) encompassing one or more preferred retina locus (Figure 21; “whereas the second retinal region 796 receiving light rays 794 as a result of the prismatic effect may lie in a more functional region outside of the damaged macular region responsible for the scotomatous area”; “a greater percentage of the object is viewed peripheral to (i.e., outside of) the scotoma”; [0028]; [0105]; [0106]). 
A “continuum of retinal images to be focused at the retina in an area between two retinal eccentricities encompassing one or more PRLs” includes the fovea. One retinal eccentricity could be at, e.g., 0.5 degrees (along X axis), the other retinal eccentricity could be at -0.5 degrees (along said X axis). In other words, the claim language is broad enough to include the fovea as part of said “continuum” (e.g., eccentricity at 0.5 degrees from fovea – fovea – eccentricity at -0.5 degrees from fovea; eccentricity at 1.0 degrees from fovea – fovea – eccentricity at -1.0 degrees from fovea). The asphericity of any of the surfaces of intraocular lens system of Glazier et al. ‘167 is capable of providing a “continuum of retinal images to be focused at the retina in an area between two retinal eccentricities”. 
Further, each of Altmann ‘938 and Piers et al. ‘014 teaches an intraocular lens system with “at least one intraocular lens” having aspherical surfaces (Altmann ‘938 - Abstract; [0003]; [0015]; [0018]; [0020]; [0021]; [0052]-[0054]; [0079];[0082]; [0086]; [0088]; Piers et al. ‘014 – Abstract; [0008]; [0027]; [0042]; [0059]; [0063]-[0068]; [0077]; [0101]; [0104]; [0109]; [0112]; [0115]-[0117]) that are rotationally symmetric (Altmann ‘938 – [0020]; [0052]; [0100]; claim 5; claim 11; claim 24; Piers et al. ‘014 – [0008]; [0020]; [0060]) polynomial conic surfaces (Altmann ‘938 – Abstract; [0017]; [0053]-[0055]; [0059]; [0060]; [0086]; [0088]; [0093]; [0111]; TABLE 1; Piers et al. ‘014 – [0031]; [0032]; [0035]; [0036]; [0048]; [0053]; [0057]; [0101]-[0106]; [0112]-[0114]), and “said at least one intraocular lens” having radii and conic values (Altmann ‘938 – Abstract; [0017]; [0053]-[0055]; [0059]; [0060]; [0086]; [0088]; [0093]; [0111]; TABLE 1; Piers et al. ‘014 – [0031]; [0032]; [0035]; [0036]; [0048]; [0053]; [0057]; [0101]-[0106]; [0112]-[0114]), in order to selectively control and/or reduce spherical aberration and to achieve improved visual performance and image quality (Altmann ‘938 – Abstract; [0010]; [0016]; Piers et al. ‘014 – Abstract; [0029]; [0037]; [0038]). Notice, the particular “radii and conic values” are not disclosed in the claim language of claim 1. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intraocular lens system with “at least one intraocular lens” having surfaces that are rotationally symmetric polynomial conic surfaces, and “said at least one intraocular lens” having radii and conic values, as taught by each of Altmann ‘938 and Piers et al. ‘014, with the intraocular lens system of Glazier et al. ‘167, in order to selectively control and/or reduce spherical aberration and to achieve improved visual performance and image quality.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “is an aspherical surface selected to induce spherical aberration and thereby provide for a continuum of retinal images to he focused at the retina in an area between two retinal eccentricities”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Other than broadly and merely reciting “at least the anterior surface or the posterior surface of the lens is an aspherical surface”, the claim language does not recite (i.e., is silent about) the particular “radii and conic values” that will make said “an aspherical surface” capable of "to provide for a continuum of retinal images to be focused at the retina in areas between two retinal eccentricities”. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). With regards to statements of intended use and other functional statements (e.g., "to provide for”; etc.), they do not impose any structural limitations on the claims distinguishable over the intraocular lens system of Glazier et al. ‘167, which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774